Citation Nr: 0010109	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic brain syndrome and right hemiparesis secondary to 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
January to May 1967, with additional periods of inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which found that new and 
material evidence had not been submitted to reopen the above 
claim.


FINDINGS OF FACT

1.  In a May 1996 decision, the Board concluded that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for organic brain syndrome 
with right hemiparesis secondary to trauma. 

2.  None of the evidence received since 1996 in support of 
the appellant's attempt to reopen this claim is new.


CONCLUSIONS OF LAW

1.  The May 1996 Board decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for organic brain syndrome 
with right hemiparesis secondary to trauma is final.  
38 U.S.C.A. §§ 7103(a) and 7104 (West 1991 & Supp. 1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for organic brain 
syndrome with right hemiparesis secondary to trauma is not 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant has filed this claim on numerous occasions 
since his original claim in 1977.  Service connection for 
organic brain syndrome with right hemiparesis secondary to 
trauma has previously been denied by the Board in August 
1978, November 1980, June 1986, April 1993, and May 1996.  
The appellant's motions for reconsideration of the 1993 and 
1996 Board decisions were denied in November 1993, October 
1995, and July 1996 by the Deputy Vice Chairman of the Board.

The appellant sustained injuries in a motor vehicle accident 
on September 27, 1968, at about 7:40 p.m. in Raleigh, North 
Carolina.  At the time of the accident, he was en route from 
Rose Hill, North Carolina, to Raleigh, North Carolina.  The 
accident occurred at the intersection of Sunnybrook and Rock 
Quarry Roads in Raleigh.  At that time, he was a member of 
the Army Reserves, and inactive duty training was scheduled 
for his Reserve unit in Raleigh on September 28, 1968, from 8 
a.m. to 5 p.m.  The appellant argued that he was temporarily 
residing in Rose Hill in September 1968 for employment 
purposes, although his permanent residence was in Raleigh.  
Of record is a letter sent to him by his unit regarding his 
absence the weekend of September 28, 1968, which was sent to 
an address in Raleigh.  The appellant was hospitalized from 
September to November 1968 at Wake County Hospital for severe 
cerebral concussion and contusion.  

The appellant was treated at Womack Army Hospital in June 
1969 for brain syndrome secondary to trauma with mild to 
moderate memory loss and right hemiparesis.  The report of a 
Medical Board proceeding dated in June 1969 indicated that 
the cause of the appellant's disorders was not incident to 
service, and stated that the disorders were not incurred in 
the line of duty, but existed prior to service.  The Medical 
Board found the appellant unfit for retention in service.  
The report stated that the appellant was considered to have 
the capacity to understand the nature of, and cooperate in 
board proceedings, and bears the appellant's signature 
indicating that he had been informed of the findings and 
recommendations of the board.  A printed entry regarding 
disagreement with the Medical Board's action and appeal 
thereof was crossed out above the appellant's signature.
 
A September 1969 statement by Captain [redacted], 
then commanding officer of the appellant's Reserve unit, 
indicated that, at the time of the appellant's September 1968 
accident, he was not on active duty, active duty for 
training, reserve duty training, or in travel status to or 
from such duty.  Also of record are copies of a statement to 
the same effect, dated in October 1969, and signed by Captain 
[redacted], the commanding officer of the 
appellant's Reserve unit at that time.  In October 1969, a 
U.S. Army Physical Evaluation Board found that the appellant 
was unfit for military service due to disability that was not 
incurred while he was entitled to receive basic pay and that 
was not the proximate result of the performance of military 
service.  The Physical Evaluation Board recommended that the 
appellant be separated from service without entitlement to 
disability benefits from service.  Of record are multiple 
copies of the recommendations of the board, which indicate 
that the information was transmitted to the appellant's 
counselor by telephone.  One such copy also contains the 
appellant's signature, indicating concurrence in the 
recommended findings.  Two dates, November 20, 1969, and 
February 13, 1970, appear in line with the appellant's 
signature.
 
A notarized statement signed by Staff [redacted]
[redacted], Specialist First Class [redacted], and Staff 
Sergeant [redacted], which was received in May 1977, 
indicated that they were members of the appellant's Reserve 
unit, which held a meeting from 8 a.m. to 5 p.m. on 
September 28, 1968.
 
A May 1977 rating decision denied service connection for 
organic brain syndrome with right hemiparesis secondary to 
trauma.  This denial was affirmed by the Board in an August 
1978 decision.  The Board concluded that (a) although service 
connection is warranted for injuries sustained while en route 
to or from inactive duty, the travel must be direct in nature 
and purpose; (b) that directness had not been shown in this 
case since the injuries occurred the evening before the 
scheduled training; and (c) that even if the appellant did 
reside in Rose Hill in September 1968, the distance between 
Rose Hill and Raleigh was not such that it was integral that 
the appellant travel the evening before scheduled training.
 
In January 1979, the appellant submitted a handwritten 
statement contending that the denial of his service 
connection claim should be overturned because the commanding 
officer, identified by the appellant as Captain [redacted], who 
signed a statement that the appellant was not on his way to a 
Reserve meeting at the time of his accident, did not become 
the unit's commanding officer until after that incident.  In 
May 1979, the RO received a statement executed on the 
letterhead of "Watson Seafood & Poultry Co., Inc. of Rose 
Hill," showing the company's address to be Raleigh, North 
Carolina, and signed by "[redacted]., Pres.," which 
indicated that the appellant was employed by that company on 
September 27, 1968.  The appellant argued that this proved he 
was employed in Rose Hill in September 1968.  

In July 1979, the appellant submitted a statement in which he 
contended that at the time of the accident he was on his way 
to the Reserve meeting to stay at a motel near the reserve 
center.  He stated that it was 90 miles one way between Rose 
Hill and Raleigh, and that he was to arrive in Raleigh less 
than twelve hours prior to the meeting.  In August 1979, he 
submitted a statement indicating that at the time of his 
accident he was driving directly from Rose Hill to the 
Reserve center, which always provided accommodations for 
people coming from out of town.  His early arrival was 
attributed to his driving license restriction for corrective 
lenses and limited night driving.  In a September 1979 
statement, he argued that all personnel reporting from out of 
town were authorized to spend Friday and Saturday nights at 
the Reserve center. 

The appellant submitted a copy of a typewritten statement in 
September 1979, allegedly signed by the same three reservists 
listed above, which indicated that people coming from out of 
town were authorized to stay at the Reserve center on the 
night prior to meetings.  In October 1979, the appellant 
submitted an additional typewritten document, also a 
purported copy of a statement by the same three persons, 
which indicated that they knew that the appellant moved to 
Rose Hill in April 1968 for employment purposes, and that he 
traveled directly from Rose Hill to the Reserve center on 
weekends from April to September 1968.  No original for 
either of these documents is of record.  The Board notes that 
the signatures and notarized signature are exactly the same 
on both documents submitted in 1979 as the document 
previously submitted in 1977, with exactly the same placement 
of signatures.

At his personal hearing in January 1980, the appellant 
testified that he had permission to stay at the reserve 
center from his commanding officer, [redacted].  Although 
his parents lived in Raleigh, about a half-mile from the 
accident site, the appellant reportedly did not stay with 
them on weekends when he had a meeting, and did not often 
come to Raleigh, except for Reserve meetings.  The accident 
reportedly occurred on a route that was a short cut from Rose 
Hill to the Armory.  The appellant also related that the 
night driving restriction, which had been imposed on his 
driver's license about six months prior to the accident, had 
since been removed.  He submitted maps of his route between 
Rose Hill and Raleigh, as well as records from the Motor 
Vehicle Department showing a restriction of daylight driving 
only.
 
In a November 1980 decision, the Board denied the appellant's 
claim.  The Board concluded that (a) there was no support for 
the appellant's contention that his accident occurred when he 
was proceeding directly to his Reserve meeting; (b) that 
there was insufficient evidence showing that the appellant 
lived in Rose Hill in 1968; (c) that the appellant had failed 
to prove that he worked in Rose Hill in 1968; and (d) that he 
had failed to show a requirement that he drive to the Reserve 
center the evening before a drill, since either evening or 
early morning driving involved nighttime driving.  
 
In December 1980, the appellant submitted statements arguing 
that sunset was at 7:09 p.m. on September 27, 1968, and that 
sunrise was at 7:12 a.m. on September 28, 1968, and that he 
therefore had to drive to the Reserve center the night 
before.  He also submitted a copy of the statement from 
Watson Seafood & Poultry, which now had an additional 
typewritten entry saying that he worked at the Rose Hill 
Plant.  The font used to type in this additional statement 
clearly differs from that used in the rest of the statement, 
and there is no original of this document.

In March 1983, the appellant submitted a copy of a motion for 
summary judgment filed in the United States District Court 
concerning his claim for disability benefits.  He also 
submitted lay statements indicating that he was disabled.  A 
statement from S. Mitchell Freedman, M.D., showed treatment 
in 1981 for dizziness and weakness of unknown etiology. 

In November 1983, the RO received a copy of a statement 
bearing the signature of Staff Sergeant [redacted] which 
asserted that, to the best of the author's knowledge, the 
appellant was en route to the Army Reserve when his 
September 27, 1968, automobile accident occurred.  No 
original document is of record, and the Board notes that Mr. 
[redacted] signature is an exact replica of prior documents.  
The appellant also submitted a copy of a document dated in 
April 1985 and bearing the signature of [redacted],
Pres., which indicated that on September 27, 1968, the 
appellant worked in the Rose Hill plant of Mr. [redacted] 
company and resided in that area.  It was also noted that the 
appellant punched out at 4:30 p.m. to go to Raleigh for 
reserve drill once a month.  No original document is of 
record, and this document is not on company letterhead like 
the prior document from Mr. [redacted].
 
In a June 1986 decision, the Board denied this claim.  It was 
concluded that the newly submitted evidence did not provided 
a new factual basis to warrant favorable consideration of the 
service connection claim and that the Board's November 1980 
decision was final.  It was reiterated that the principal 
determinative factor is the remoteness in time between the 
automobile accident and the beginning of Reserve training.
 
In July 1986, the appellant submitted a copy of a unit 
history for his Reserve company showing commanding officers 
Captain [redacted] from 1962 to 1968 Captain [redacted]
[redacted] from 1968 to 1969, and Captain [redacted], 
from 1969 to 1972.  Also submitted at that time was the 
appellant's statement that he was not consulted during the 
proceedings of the Physical Evaluation Board because he was 
not mentally competent. 

In September 1986, the appellant submitted records from 
Jeffrey Hildreth, M.S., Keith Noles, Ph.D., and North 
Carolina Disability Determination Section showing that he has 
neuropsychological and physiological deficits from the prior 
head trauma.  He also submitted treatment records from Wake 
County Hospital. 

In October 1986, the appellant's service personnel records 
were associated with the file.  These records showed a home 
address in Raleigh as of September 1967.  VA examinations 
were conducted in 1986 in connection with a pension claim.  
VA records also showed treatment for the appellant's claimed 
disorders.
 
In September 1987, the RO received a copy of a statement 
purportedly signed by [redacted], and relating that on 
September 27, 1968, at 5:45 p.m., the appellant left the 
author's home in Rose Hill, where he was then residing, to go 
to Raleigh to a Reserve meeting, as he had been doing once a 
month.  The appellant was reportedly employed at the Watson 
Seafood and Poultry on Charity Road.
 
At a personal hearing in January 1991, the appellant 
testified that at the time of his accident, he was 
approximately ten miles from the Armory.  Over the previous 
seven or eight months, he had reportedly spent the nights 
prior to drills at the Armory.  He indicated that he was the 
only person to take advantage of a standing procedure that 
allowed staying at the Armory.  The appellant believed that 
he had a key or other means of access to the building.  The 
reason for his early arrival was that a vision problem 
prevented him from driving in the pre-dawn darkness on the 
day of an early morning drill.
 
A March 1988 statement bearing the signatures of [redacted] 
[redacted], [redacted], and the appellant, indicated in April 
1968, as authorized by Captain [redacted], the commanding 
officer of the Reserve unit, the appellant was given a key to 
the Armory to spend the night before his Saturday morning 
training drills, due to vision problems that prevented him 
from driving in darkness.  No original document is of record.
 
Evidence obtained from Wake County Hospital concerning the 
appellant's hospitalization in September 1968 showed a home 
address in Raleigh.  

In August 1989, the Army Board for Correction of Military 
Records concluded that the appellant was properly processed 
in accordance with the regulations in effect at the time and 
that he had concurred in findings and recommendations of the 
physical evaluation board in October 1969.  It was found that 
there was no error or injustice in his disability processing, 
and that he had not submitted any evidence that was not 
previously considered at the time of his disability 
processing.
 
In an April 1993 decision, the Board found that the evidence 
submitted by the appellant following the June 1986 decision 
was not new and material.
 
In December 1993, the appellant submitted a statement signed 
by [redacted], which asserted that on September 27, 1968, 
[redacted] was the commanding officer of the appellant's 
Reserve company.  
 
In 1994, the appellant submitted statements indicating that 
he did not concur in the findings of the Physical Evaluation 
Board or know anything about them.  He believed that he could 
not have signed the report of board proceedings in November 
1969, apparently because he did not have contact with the 
Army from June 1969 until his discharge in January 1970.  
Although he could not say that the signature on the report 
was not his, the appellant claimed to know that he was not 
advised of his legal rights in 1969.  He pointed out that 
medical records verified that he had brain damage.  He also 
argued that his counselor concurred in the findings of the 
Physical Evaluation Board without the appellant's knowledge.
 

At a personal hearing in June 1994, the appellant testified 
that he did not recall speaking with the physical evaluation 
liaison officer at the Womack Army Hospital or concurring 
with the findings and recommendations of the board.  He 
expressed the view that he had brain damage and was not 
consulted legally or otherwise.  He believed, without 
certainty, that Captain [redacted] had given him written 
permission to stay overnight in the Armory.  The argument was 
again advanced at the hearing, challenging the reliability of 
the 1969 statement by Captain [redacted], who assumed command 
of the Reserve unit after the appellant's accident, to the 
effect that the incident did not occur during active duty for 
training, reserve training, or direct travel to reserve 
training.
 
A May 1996 Board decision concluded that new and material 
evidence had not been submitted to reopen this claim. 

The appellant again filed a claim for service connection for 
residuals of the September 1968 head injury in 1997.  He 
submitted an audiocassette tape indicating that he was 
traveling from Rose Hill to Raleigh when the accident 
occurred and stating that he wanted to reopen his claim.  He 
submitted statements alleging that he had proceeded without 
interruption, in a straight course or line, on a direct route 
to the Reserve center.  He submitted VA records for treatment 
in March 1998 for diabetes mellitus and hypertension.  

An April 1998 rating decision found that new and material 
evidence had not been submitted to reopen this claim.  The 
appellant again argued that he was authorized by Captain 
[redacted] to travel to the Reserve center the evening before.  
He submitted copies of the statement from [redacted], [redacted], 
and [redacted] indicating that the appellant was given a key to 
the Armory.  He submitted copies of the September 1968 
hospitalization records from Wake County Hospital. 

The RO obtained the appellant's VA records for treatment from 
1996 to 1998, which showed no current treatment for 
neurological, head, and/or brain disorders, but noted a past 
medical history of right hemiparesis and a head injury in 
1968. 

II.  Legal Analysis

As discussed above, the last Board decision was in May 1996, 
and that decision found that new and material evidence had 
not been submitted to reopen this claim.  When the Board 
disallows a claim, a claim based upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b) (West 1991).  A 
decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  In July 
1996, the Board denied the appellant's motion for 
reconsideration.  Therefore, the May 1996 Board decision is 
final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the decisions on appeal, the RO adjudicated this issue 
according to the definition of material evidence enunciated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this 
claim, as the representative has requested, because no 
prejudice to the appellant results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The statement of the case clearly 
indicates that, although the now-invalid definition of 
"material" was cited, the correct regulation was also cited 
and considered.  Furthermore, the Board's review of this 
claim under the more liberal Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  An individual who 
is authorized or required by competent authority and who 
assumed an obligation to perform inactive duty training and 
who is disabled from an injury incurred while proceeding 
directly to or from such inactive duty training shall be 
deemed to have been on inactive duty training at the time 
such injury was incurred.  38 U.S.C.A. § 106(d) (West 1991); 
38 C.F.R. § 3.6(e) (1999).  In making a determination under 
this provision, VA will consider the hour on which the 
individual began to proceed or return; the hour on which the 
individual was scheduled to arrive for, or on which the 
individual ceased to perform, such duty; the method of travel 
performed; the itinerary; the manner in which the travel was 
performed; and the immediate cause of disability.  The 
claimant has the burden of proof.  Id. 

The evidence received subsequent to 1996 is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  Since the May 1996 Board decision, the RO has 
received the following evidence:  (1) the appellant's 
contentions, including those contained on an audiocassette 
tape; (2) VA records for treatment between 1996 and 1998; (3) 
private medical records from Wake County Hospital; and (4) a 
statement from fellow servicemembers [redacted], [redacted], and 
[redacted].

To the extent that the appellant contends that he has 
residuals from an automobile accident that was sustained 
while proceeding directly to his Reserve training, this 
evidence is not new.  He submitted numerous detailed 
statements between 1977 and 1996 concerning such allegations.  
He has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the May 1996 Board decision and is not 
new for purposes of reopening a claim.

The hospitalization records from Wake County and the 
statement from [redacted], [redacted], and [redacted] are copies 
of records previously obtained.  Therefore, these records are 
duplicates of the records previously associated with the 
claims file and are not new for purposes of reopening a 
claim.

To the extent that the additional medical evidence shows 
treatment for neurological or other deficits resulting from 
the 1968 head trauma and/or a prior history of incurring such 
an injury, this evidence is also not new.  The medical 
evidence previously obtained in connection with the 
appellant's prior claims showed treatment for the residuals 
of the automobile accident, and it has been known since at 
least 1969 that he incurred serious injuries in that 
accident.  The new medical evidence does not show diagnosis 
of any disorder as a residual of the automobile accident that 
was not previously shown by the evidence.  This evidence is 
cumulative of evidence associated with the claims file at the 
time of the May 1996 Board decision and is not new for 
purposes of reopening a claim.

Accordingly, the Board concludes that the appellant has not 
submitted new evidence.  All evidence submitted since 1996 is 
either duplicative or cumulative of evidence previously 
obtained.  That is, there are no new allegations from the 
appellant, no new lay statements, no new medical records, no 
new medical opinions, and no new military documents.  The 
evidence submitted since 1996 adds nothing to the voluminous 
evidence that was of record at the time of the Board 
decision.

The basis of the prior denials of this claim has been that 
the appellant's injuries were not incurred while proceeding 
directly to inactive duty training.  There remains a lack of 
such evidence.  Accordingly, the Board finds that the 
evidence received subsequent to May 1996 is not new and 
material and does not serve to reopen the appellant's claim 
for service connection for organic brain syndrome and right 
hemiparesis secondary to trauma.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).





	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for organic 
brain syndrome and right hemiparesis secondary to trauma, the 
claim is not reopened, and the appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

